DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation " the despiking an original dataset" in line 1.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.
Claim 14 recites the limitation "the clean sensor data set" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4,8,9,15,16,18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. 20160186562.
Referring to claim 1, Lee discloses a method for estimating clean fluid composition and properties, comprising: disposing a downhole fluid sampling tool into a wellbore, wherein the downhole fluid sampling tool (500) comprises optical instrumentation (see paragraph 0097, optical spectrometer); obtaining a fluid sample with the downhole fluid sampling tool (see paragraph 0096), wherein the fluid sample comprises a reservoir fluid contaminated with a well fluid ( see paragraph 0004 sample include formation fluid and filtrate contamination from forming the borehole) ; identifying input parameters from at least one sensor response on the optical instrumentation, wherein the input parameters comprise fluid properties obtained from measurement of the fluid sample and mud filtrate composition ( determines optical density , see paragraph 0032); and predicting a clean fluid sample of the reservoir fluid using an asymptote of a dimensional reduction analysis and equation of state ( see paragraph 0048, asymptotic, exponential model and pumpout volume  are used to help estimate contamination and therefore predict a clean fluid sample) .

Referring g to claim 4 and 18, Lee discloses transforming the sensor response by principal component analysis (see paragraph see paragraph 0048,  sensor  transformed by using asymptotic, exponential model ).
Referring to claim 8, Lee discloses the well fluid comprises a drilling fluid (see paragraph 0004 sample includes filtrate contamination from forming the borehole).  
Referring to claim 9, Lee discloses 30REferring obtaining the fluid sample comprising operating the downhole fluid sampling tool in the wellbore to obtain the fluid sample (see fig. 24, at 500).
Referring to claim 15, Lee discloses a system for estimating clean fluid composition, comprising: a downhole fluid sampling tool (420) comprising optical instrumentation (see paragraph 0097, optical spectrometer) operable to obtain fluid samples of a reservoir fluid contaminated with a well fluid while the downhole fluid sampling tool is disposed in a wellbore; and  20a processing unit (600, see fig. 26 ) configured to: predict a clean fluid sample of the reservoir fluid from at least one sensor response on the optical instrumentation using an asymptote of a principal component analysis and equation of state ( see paragraph 0048, asymptotic, exponential model and pumpout volume  are used to help estimate contamination and therefore predict a clean fluid sample).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3,5,7-9,15-17,19 is/are under 35 U.S.C. 103 as being unpatentable over Zuo 20150142317  in view of Wang et al. 20160186559.
Referring to claim 1, Zuo discloses a method for estimating clean fluid composition and properties, comprising: obtaining a fluid sample (see paragraph 0013), wherein the fluid sample comprises a reservoir fluid contaminated with a well fluid ( see paragraph 0013) ; identifying input parameters from at least one sensor response on optical instrumentation, wherein the input parameters comprise fluid properties obtained from measurement of the fluid sample and mud filtrate composition ( determines optical density , see paragraph 0014); and predicting a clean fluid sample of the reservoir fluid using an asymptote of a dimensional reduction analysis and equation of state ( see paragraph 00014, asymptotic fitting method and pumpout volume  are to predict a clean fluid sample).  Zuo does not specifically disclose disposing a downhole fluid sampling  tool  into a wellbore, wherein the downhole fluid sampling tool  comprises optical instrumentation.  Wang teaches disposing a downhole fluid sampling tool (see fig. 10 at 800) into a wellbore, wherein the downhole fluid sampling tool  comprises optical instrumentation (see paragraph 0094).  As it is well known in the art to use a downhole 
Referring to claim 2-3 and 16-17, Zuo does not disclose despiking the sensor response. Wang teaches filtering data with a Hampel filter to remove outliers (paragraph 0022).  As it would be advantageous to optimize the data to best fit with the models, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed Zuo to despike the sensor response with Hampel filter in view of the teachings of Wang.
Referring g to claim 5 and 19, Zuo discloses transforming the sensor response by principal component analysis (see paragraph see paragraph 0015 ).
Referring to claim 7, Zuo discloses performing a production or completion decision (see paragraph 0003 Zuo discloses optimizing completion operations based on downhole sampling).
Referring to claim 8, Zuo discloses the well fluid comprises a drilling fluid (see paragraph 0013 sample includes filtrate contamination from Oil based drilling mud).  
Referring to claim 9, Wang teaches 30REferring obtaining the fluid sample comprising operating the downhole fluid sampling tool in the wellbore to obtain the fluid sample (see fig. 10, at 800).
Referring to claim 15, Zuo discloses a system for estimating clean fluid composition, comprising: downhole sensors that are used to perform fluid analysis in order to  predict a clean fluid sample of the reservoir fluid from at least one sensor response on the optical instrumentation using an asymptote of a principal component 

Allowable Subject Matter
Claims 10-13 are allowed.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to Zuo 20150142317 does not teaches not suggest applying a robust regression method on the sensor response that is computed as: fit = A + B x vβ, where A and B are constants determined by a regression method, v is a formation fluid pumpout 5accumulated volume, and β is a density decay rate in combination with the other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Giovanna Wright/Primary Examiner, Art Unit 3672